PARDEE, Circuit Judge.
These three cases are alike in the controlling facts, and may be disposed of in one opinion. On the undisputed facts in the case, the notes sued on were given without consideration and for the accommodation and advantage of the First National Bank of Ocala. The bank had full notice of this, if it is possible to charge a bank with notice to and the knowledge of its managing officers. The bank was not an innocent bolder, nor even a, holder for value, and to allow a recovery in the interest of the bank would be the grossest injustice. The receiver bringing these suits stands in the shoes of the bank. The trial judge directed a verdict for the defendants; and, as in no aspect of the case do we think the *408plaintiff can recover, it is wholly unnecessary to consider in detail the elaborate assignments of error. The judgments of the lower court were right, and they are affirmed.